DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 07/01/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 8, 14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winchester (US 20070114339A1, hereinafter referred to as “Winchester”). 
Regarding claim 1, Winchester discloses a cable stacker (Figs 1 and 3, device 10, [0011]), comprising: a mounting base (Fig, 1, backbone portion 3) for placement against a framing stud ([0014] substrate 69/wooden board/any substrate, framing stud is equivalent to a wooden board, [0010]: vertical substrate can be post or any vertical surface), the mounting base (backbone portion 3) including an attachment guide (Fig. 1, mounting hole 13, [0010]) through which a fastener inserted through the mounting base ([0010] lines 21-32) holds the cable stacker (10) in place against the framing stud (([0014] substrate 69/framing stud/wooden board, framing stud is a wooden board, [0010] vertical substrate can be post or any vertical surface; [0010] lines 21-32, Fig. 3); and dividers (Figs 1 and 2A, finger portions 5) that are each individually integrated with and extend perpendicular from the mounting base (Figs 1 and 2A, finger portions 5 are individually integrated with and perpendicular from the backbone portion 3), the dividers (5) forming cable slots between the dividers (Fig. 3, conduit 71 is disposed in cable slots between finger portions 5 of Fig. 2A, [0012]: space between fingers 5 are radiused, as shown by R), the cable slots ([0012]: space between fingers 5 are radiused, as shown by R) configured to accommodate one or more cables (conduit 71) that are guided in place between the dividers (5) through open ends of the cable slots (Fig. 3).

Regarding Claim 2, Winchester discloses the cable stacker (device 10) wherein: the dividers (Fig. 2A, finger portions 5) include a first divider, a second divider, and a center divider (see annotated figure A below); a first cable slot (see annotated figure A below) is formed between the first divider (see annotated figure A below) and the center divider (see annotated figure A below); and a second cable slot (see annotated figure A below) is formed between the second divider (see annotated figure A below) and the center divider (see annotated figure A below).  
Annotated Figure A taken from Winchester

    PNG
    media_image1.png
    734
    1116
    media_image1.png
    Greyscale

Regarding Claim 3, Winchester discloses further comprising: cable retention tabs (Figs 1 and 2A, second end portion 17) integrated with the dividers (Figs 1 and 2A, second end portions 17 integrated with fingers/dividers 5), the cable retention tabs (17) configured to cover at least a portion of the open ends of the cable slots (R) and retain the one or more cables in the cable slots (Fig. 2A, 17 covers portion of open end of cable slot, [0012] lines 20-26).
Regarding Claim 8, Winchster discloses the cable stacker (Fig. 1, device 10) further comprising: at least one integrated nail guide as the attachment guide (Fig. 1, mounting hole 13, [0010] because the mounting hole 13 is disposed through the backbone portion 3, and adapted to receive a conventional screw or fastener, thus the hole 13 serves as nail guide for fastener, i.e. nail) to facilitate attachment of the mounting base (3) of the cable stacker (10) to the framing stud ([0014] substrate 69/ wooden board, framing stud is a conventional wooden board) with at least one nail ([0010], note: nail is a conventional fastener), the integrated nail guide configured to retain the nail in an installation position for insertion through the mounting base ([0010] lines 21-32).  

Regarding Claim 14, Winchster discloses a method for a cable stacker (10), the method comprising: retaining a fastener in an integrated guide of the cable stacker for placement of a mounting base of the cable stacker against a framing stud ([0010] lines 21-32 and Fig. 3, [0014] substrate 69/wooden board/any substrate, framing stud is a wooden board) and attachment of the cable stacker to the framing stud by the fastener inserted through the mounting base (Fig. 3, device 10 attached to substrate 69 which can be wooden board/framing stud, by fastener through mounting hole 13, [0010]); and receiving one or more cables that are guided in cable slots between dividers that are each individually integrated with and extend perpendicular from the mounting base and form the cable slots (Fig. 3, conduits 71 guided in cable slots R of annotated figure A above, between dividers/fingers 5 each individually integrated with and extending perpendicular from backbone portion 3).
Regarding claim 21, Winchester discloses further comprising: retaining the one or more cables (Fig. 3, conduit 71) in the cable slots (see annotated figure A above) with cable retention tabs (Figs 1 and 2A, second end portion 17) integrated with the dividers (Figs 1 and 2A, second end portions 17 integrated with fingers/dividers 5), the cable retention tabs (Figs 1 and 2A, second end portion 17) covering at least a portion of the open ends of the cable slots ( (Fig. 2A, 17 covers portion of open end of cable slot R, [0012] lines 20-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Winchester (US 20070114339A1, hereinafter referred to as “Winchester” in view of Gretz US 5765786, (hereinafter referred to as “Gretz”). 
Regarding Claim 18, Winchester fails to disclose the method wherein the fastener is a nail retained in an installation position with an integrated nail guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the nail inserted through the mounting base.
However, Gretz teaches the method wherein the fastener is a nail (Fig. 1, nail 38) retained in an installation position with an integrated nail guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the nail inserted through the mounting base (Figs 1, 2, foundation extension 34; nail 38 through nail passageway 48; col. 2, line 61-65;  extra depth of nail hole (48) beyond the nail guide (34) will enable the nail (38) be retained and held in an installation position upon later driving the nail (38) into the framing stud or framing member 11).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winchester by Gretz based on the rationale that by adding angularly-disposed integrated nail guide 34 and nail passageway 48 taught by Gretz, thereby allowing nail attachment to be disposed away from the cable slots and dividers, thus providing sufficient space for proper nail driving without worrying about possibly damaging the dividers, since the mounting holes 13 taught by Winchester are located inside bottom of cable slots which can be easily damaged by nail driving with a hammer or nail gun. As a result, the modified structures of the cable stacker of Winchester incorporating the nail guide 34 and nail passageway 48 of Gretz would be beneficial to facilitate proper mounting of the cable stacker to a framing stud using nail as fastener.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winchester (US 20070114339A1, hereinafter referred to as “Winchester” in view of Zuercher (US 5090645, hereinafter referred to as “Zuercher”).
Regarding Claim 9, Winchester fails to disclose the cable stacker further comprising: at least one integrated staple guide as the attachment guide to facilitate attachment of the mounting base of the cable stacker to the framing stud with at least one staple, the integrated staple guide configured to retain the staple in an installation position for insertion through the mounting base.  
However, Zuercher teaches further comprising: at least one integrated staple guide as the attachment guide to facilitate attachment of the mounting base of the cable stacker to the framing stud with at least one staple, the integrated staple guide configured to retain the staple in an installation position for insertion through the mounting base (Fig. 4, staples 42 are shown to securely mount the cable stacker / cable stacking member 10 to a stud 26 or framing member; col. 5, lines 4-16 describes that staples 42 are driven through base plate 12 for attaching cable stacking member 40 to framing member, and a positioning tab 44 (serving as staple guide) integrated molded with the base plate 12 so that positioning is maintained with respect to the stud 26 when the staples 42 are driven through base plate 12).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winchester by Zuercher based on the rationale that the nail and staple attachment shown in Figs 2, 4 and 5 taught by Zuercher is disposed away from the cable slots and dividers, thereby providing sufficient space for proper nail driving or staple driving (using staple gun) without worrying about damaging the dividers, however referring to Winchester, since the mounting holes 13 are located inside bottom of cable slots as taught by Winchester; as a result, the structures of the nail and staple fastening taught by Zuercher can be adapted to the cable stacker device 10 of Winchester to facilitate proper mounting of the cable stacker device to a framing stud using staples as fastener; Zuercher in col. 2, lines 60-64: “The cable stacking member can be attached to the mounting surface using common fasteners such as nails, screws, staples or other similar means”). 

Regarding Claim 19, Winchester fails to discloses wherein the fastener is at least one staple retained in an installation position with an integrated staple guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one staple inserted through the mounting base.   However, Zuercher teaches wherein the fastener is at least one staple retained in an installation position with an integrated staple guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one staple inserted through the mounting base (Zuercher: Fig. 4, fasteners are staples 42 shown to securely mount the cable stacker / cable stacking member 10 to a stud 26 or framing member, see also col. 5, lines 4-16 describes that staples 42 are driven through base plate 12 for attaching cable stacking member 40 to framing member, and a positioning tab 44  integrated molded with the base plate 12 (and serving as staple guide) so that positioning of the cable stacker is maintained with respect to the stud 26 when the staples 42 are driven through base plate 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winchester by Zuercher based on the same rationale as discussed for claim 9, thereby omitted herein for brevity.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winchester (US 20070114339A1, hereinafter referred to as “Winchester” in view of Gretz US 5765786, (hereinafter referred to as “Gretz”), and further in view of in view of Zuercher (US 5090645, hereinafter referred to as “Zuercher”).
Regarding Claim 10, Winchester fails to disclose the cable stacker further comprising: at least one integrated screw guide as the attachment guide to facilitate attachment of the mounting base of the cable stacker to the framing stud with at least one screw, the integrated screw guide configured to retain the screw in an installation position for insertion through the mounting base.  
However, as taught in Zuercher, screws and nails are commonly well-known fasteners used in the construction industry in col. 2, lines 60-64: “The cable stacking member can be attached to the mounting surface using common fasteners such as nails, screws, staples or other similar means”.  
Gretz in view of Zuercher teaches further comprising: at least one integrated screw guide as the attachment guide to facilitate attachment of the mounting base of the cable stacker to the framing stud with at least one screw, the integrated screw guide configured to retain the screw in an installation position for insertion through the mounting base (by virtue of teachings of Zuercher discussed above, nail and nail guide 34 of Gretz can be replaced by set of screw and screw guide, thus Gretz modified by Zuercher teach of an integrated screw guide alongside a screw to facilitate attachment of the cable stacker to the framing stud).  Meanwhile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace a nail by a threaded screw as the fastening means of the cable stacker to the stud based on the motivation or rationale that it would be much easier, if need be in the future when the cable stacker needs to be removed, to remove the threaded screw alongside the cable stacker. In addition, if the cable stacker is damaged or have broken dividers/tabs, the screws and integrated screw guides allow easier replacement thereof without issues caused by worn or loosened nail holes.

Regarding Claim 20, Winchester fails to disclose wherein the fastener is at least one screw retained in an installation position with an integrated screw guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one screw inserted through the mounting base.  However, as taught by Zuercher, screws and nails are commonly well-known fasteners used in the construction industry, col. 2, lines 60-64: “The cable stacking member can be attached to the mounting surface using common fasteners such as nails, screws, staples or other similar means”. 

However, Gretz as modified by Zuercher teaches wherein the fastener is at least one screw retained in an installation position with an integrated screw guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one screw inserted through the mounting base (by virtue of teachings of Zuercher discussed above, nail and nail guide 34 of Gretz can be replaced by set of screw and screw guide, thus Gretz modified by Zuercher teach of an integrated screw guide alongside a screw to facilitate attachment of the cable stacker to the framing stud.)

Meanwhile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace a nail by a threaded screw as being the fastening means of the cable stacker to the stud based on the motivation or rationale that it would be much easier to remove the threaded screw alongside the cable stacker later on whenever remounting of cable is required. In addition, if the cable stacker is damaged or cracked, the threaded screws allow easier replacement thereof without the problem caused by worn or loosened nail holes. 

Regarding claims 10 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winchester by Gretz and Zuercher, respectively, based on the rationales previously discussed for claims 9 and 18 above, thereby omitted herein for brevity. 

Claim(s) 11, 12, 13, 15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winchester (US 20070114339A1, hereinafter referred to as “Winchester” in view of Brockman et al. (US 7071418, hereinafter referred to as “Brockman”).

Regarding Claim 11, Winchester fails to disclose the cable stacker further comprising: cable separators that extend from the dividers into the cable slots to separate the cables that are guided in place between the dividers.  

However, Brockman teaches cable stacker (Figs 1 and 2) further comprising: cable separators (Fig. 2, arms 20) that extend from the dividers (Fig. 2, spine 18, 20 extending horizontally from 18) into the cable slots (Fig. 2, slots 22) to separate the cables that are guided in place between the dividers (col. 2, lines 32-36). 

Meanwhile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dividers/fingers 5 of Winchester to be sized taller/longer and the cable slots to be deeper by adopting the cable separators of Brockman so as to be capable of accommodating more than one cable within each pair of dividers by adding (extending horizontally) cable separator/arms 20 to hold each cable (in a vertical manner) as taught by Brockman, thereby increasing overall cable stacking capacity using the same cable stacker. 

Regarding Claim 12, Winchester fails to disclose wherein each of the cable separators extend perpendicular from one of the dividers into one of the cable slots and is approximately horizontal to the base of the cable stacker.  However, Brockman teaches wherein each of the cable separators extend perpendicular from one of the dividers into one of the cable slots and is approximately horizontal to the base of the cable stacker (Fig. 2, each of arms 20 extending perpendicularly (or horizontally) from one spine 18 (which extends vertically) into one of cable slots 22, and is approximately horizontal to base 12 of cable stacker).  

Regarding Claim 13, Winchester fails to disclose wherein each of the cable separators that extend from one of the dividers into one of the cable slots is removable to accommodate larger diameter cables being installed in the cable slots.  

However, modified Brockman teaches wherein each of the cable separators that extend from one of the dividers into one of the cable slots is removable to accommodate larger diameter cables being installed in the cable slots (because the arms 20 of Brockman are made of plastic molded material, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove or cut off one or more of molded plastic arms 20 of a particular cable stacker (with a utility knife, for example) when a particular cable to be mounted is too large in size/diameter than existing available space between each pair of adjacent arms 20. By doing so, two of adjacent slots 22 can combine to form one larger cable slot). 

Regarding Claim 15, Winchester fails to disclose the method further comprising: separating two or more of the cables that are guided into one of the cable slots between the dividers with at least one cable separator that extends perpendicular from one of the dividers into the cable slot.  However Brockman teaches the method further comprising: separating two or more of the cables that are guided into one of the cable slots between the dividers with at least one cable separator that extends perpendicular from one of the dividers into the cable slot (Fig. 2, spine 18, divider has arms 20 (cable separators) forming slots 22 and extending perpendicularly from spine 18, and cables are separated and guided in place between the divider 18 as discussed in col. 2, lines 32-36). 

Regarding claim 22, Winchester fails to disclose wherein the at least one cable separator that extends perpendicular from the divider into the cable slot is orientated approximately horizontal to the base of the cable stacker.  However, Brockman teaches wherein the at least one cable separator that extends perpendicular from the divider into the cable slot is orientated approximately horizontal to the mounting base of the cable stacker (Fig. 2, spine 18, divider has arms 20 (cable separators) forming slots 22 and extending perpendicularly from spine 18 (divider), since 18 is perpendicular to base, and 20 is perpendicular to 18, as a result, 20 is horizontal to base; cables are separated and guided in place between the divider 18 as discussed in col. 2, lines 32-36). 

Regarding claim 23, Winchester fails to disclose wherein the at least one cable separator that extends perpendicular from the divider into the cable slot is removable to accommodate larger diameter cables being installed in the cable slot. However, modified Brockman teaches wherein the at least one cable separator that extends perpendicular from the divider into the cable slot is removable to accommodate larger diameter cables being installed in the cable slot (because the arms 20 of Brockman are made of plastic molded material, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove or cut off one or more of molded plastic arms 20 of a particular cable stacker (with a utility knife, for example) when a particular cable to be mounted is too large in size/diameter than existing available space between each pair of adjacent arms 20. By doing so, two of adjacent slots 22 can combine to form one larger cable slot). 

Regarding claims 12, 13, 15, 22 and 23, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Winchester by Brockman based on the same rationale as previously discussed for claim 11, thereby omitted herein for brevity. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-15, 18-23 have been considered but are moot because new ground of rejection is made in view of Winchester (US 20070114339A1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Etheridge US 20190178420 discloses a stackable cable bracket with tiers of multiple cable slots. Young US 7922128 discloses a cable management apparatus with vertical walls serving as dividers forming cable slots. Arlington cable standoff model no CS4 is a cable management apparatus with vertical dividers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DING Y TAN/Examiner, Art Unit 3632 
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632